

EXHIBIT 10.6


ASSET PURCHASE AGREEMENT
 
ASSET PURCHASE AGREEMENT (this "Agreement"), dated as of April 17, 2007, between
Alliance Systems, Ltd., a Texas limited partnership ("Seller"), and Interactive
Intelligence, Inc., an Indiana corporation ("Buyer").


RECITALS


A. Seller is in the business of providing hardware, including servers and
gateways, for Buyer and other companies. Seller also provides software support
and professional services through a focused professional services group for
Buyer and other companies, including, but not limited to, software sales,
software implementations and configurations (the "PSO Business").


B. Seller desires to sell to Buyer substantially all of the assets of the PSO
Business, and Buyer desires to purchase those assets from Seller, upon the terms
and subject to the conditions set forth in this Agreement.


NOW, THEREFORE, in consideration of the premises and the representations,
warranties, covenants and agreements contained herein, the parties hereby agree
as follows:


ARTICLE 1


Sale and Purchase of Assets


1.1. Sale and Purchase of Assets. Upon the terms and subject to the conditions
set forth in this Agreement, on the Closing Date (as defined in Article 2.2
below), Seller agrees to sell, transfer, convey, assign and deliver to Buyer,
and Buyer agrees to purchase, acquire, assume and accept from Seller, all of
Seller's right, title and interest in and to the following assets of Seller
(collectively, the "Assets"):


(a) Certain Contract Rights. All of Seller's rights under the services and
support contracts listed on Exhibit A attached hereto (collectively, the
"Services and Support Contracts"). Some of the Services and Support Contracts
are proposed contracts and are identified as such on Exhibit A.


(b) Other Contracts. All of Seller's rights and obligations under other
contracts listed on Exhibit B attached hereto (collectively, the "Other
Contracts" and, collectively with the software Services and Support Contracts,
the "Assumed Contracts").


(c) Equipment. All of Sellers tangible assets related to and used in or useful
for the PSO Business, including, but not limited to, furniture, fixtures,
computers, hardware, software, manuals, training materials and other equipment
listed on Exhibit C attached hereto (collectively, the "Equipment").


(d) Books and Records. All books and records relating to the Assumed Contracts
and the other Assets including customer lists and records, mailing lists,
marketing, sales and promotional materials and records, and all other books,
records, files, data or databases, correspondence, memoranda, notes and other
documents or papers and other evidence thereof relating to the PSO Business
(collectively, the "Books and Records").


(e) Intangible Assets. All know-how, processes, goodwill and other intangible
assets associated with the PSO Business.


1.2. Assumption of Certain Liabilities by Buyer.


(a) Assumed Liabilities. Upon the terms and subject to the conditions set forth
in this Agreement, on the Closing Date, Buyer agrees to assume only those
liabilities and obligations arising out of Buyer's ownership and operation of
the PSO Business from and after the Closing Date (and in particular, with
respect to obligations under the Assumed Contracts, only the obligations
thereunder that are required pursuant to the Assumed Contracts to be performed
after the Closing Date) (collectively, the "Assumed Liabilities").


(b) Retained Liabilities. Except as specifically set forth in subsection (a)
above, Buyer will not assume any debts, obligations, rent, taxes, operating
expenses, utilities or other liabilities of Seller of any character whatsoever,
whether accrued, contingent or otherwise (the "Retained Liabilities"). All of
the foregoing will be retained by Seller and Seller agrees to pay and satisfy
when due any such liabilities and obligations not assumed by Buyer. Seller
hereby acknowledges and agrees that Buyer shall not have any liability,
obligation or responsibility for any breach of any of the Assumed Contracts
prior to the Closing Date. Without limitation of the foregoing, Buyer will not
assume (i) any accounts payable or debts, whether owed to banks, officers,
shareholders, affiliates or other creditors of any nature whatsoever, (ii) any
employment agreements, employee benefit plans or other employment related
contracts or obligations except those obligations agreed upon in Article 5.5, or
(iii) any obligations under any Contracts (as hereinafter defined) of Seller
that are not Assumed Contracts.
 

--------------------------------------------------------------------------------




ARTICLE 2


Purchase Price; Closing


2.1. Purchase Price. The aggregate purchase price for the Assets will be One
Million, One Hundred Thousand Dollars ($1,100,000) payable as set forth in
Article 2.4 (the "Purchase Price").


2.2. Closing. Upon the terms and subject to the conditions set forth in this
Agreement, the closing of the sale and purchase of the Assets (the "Closing")
shall take place at the offices of Buyer's counsel, Baker & Daniels LLP, in
Indianapolis, Indiana, simultaneously with the execution and delivery of this
Agreement, or at such other place and time and/or on such other date as the
parties hereto may mutually agree. The date and time at which the Closing
actually occurs is referred to herein as the "Closing Date."


2.3. Closing Matters. Upon the terms and subject to the conditions set forth in
this Agreement, at the Closing:


(a) Buyer shall deliver to Seller the Purchase Price (as adjusted as set forth
in Article 2.4 below, and minus the Hold Back Sum referred to in Article 2.5
below), by wire transfer of immediately available funds in such amount to an
account to be designated in writing by Seller prior to the Closing Date.


(b) Seller shall deliver to Buyer such bills of sale, endorsements, assignments
and other good and sufficient instruments of conveyance and transfer, in form
and substance reasonably satisfactory to Buyer, as shall be effective to vest in
Buyer all of Seller's right, title and interest in and to the Assets and,
simultaneously therewith, will take such steps as may be necessary to place
Buyer in actual possession and operating control of the Assets. Delivery of the
Equipment shall be made at its current locations.


(c) Seller shall deliver to Buyer any required executed consents to assignments
received by Seller with respect to the Assumed Contracts, which consents to
assignment shall be in form and substance reasonably satisfactory to Seller and
Buyer.


(d) Buyer shall deliver to Seller such written undertakings, in form and
substance reasonably satisfactory to Seller, whereby Buyer shall assume and
agree to perform the Assumed Liabilities.


(e) Seller and Buyer shall deliver to each other such other documents,
certificates, instruments and writings required to be delivered pursuant to this
Agreement.


2.4. Adjustments and Prorations. The amount payable at the Closing (the "Closing
Payment") shall be subject to adjustment as follows:


(a) The Closing Payment will be decreased by the amount of all payments
previously received by Seller prior to the Closing Date under the Services and
Support Contracts as advance payments for services to be performed by Buyer
after the Closing Date under such Assumed Contracts (including, without
limitation, prorated amounts paid by Buyer to Seller for annual support services
with respect to that portion of each contract year after the Closing Date).


(b) The Closing Payment will be increased by the amount which, pursuant to the
Services and Support Contracts, is to be billed to customers after the Closing
Date for services that were previously performed by Seller prior to the Closing
Date. Buyer shall have the right to bill and collect such amounts after the
Closing Date. Notwithstanding the foregoing, Buyer is not purchasing or assuming
Seller's accounts receivable that are outstanding at the Closing Date and there
will be no adjustment of the Closing Payment as a result of such receivables.


(c) The parties will cooperate and use their good faith efforts document and
agree upon the prorations required by this Article 2.4 at least two business
days prior to the Closing. If final prorations cannot be made prior to or at the
Closing, then the parties shall allocate such items on a fair and equitable
basis as soon as the applicable invoices, bills or other financial statements
are available, with final adjustment to be made as soon as reasonably possible
after the Closing Date. Each party promptly will provide the other upon
reasonable request with all financial information in its possession or control
in reasonable detail necessary to determine and confirm the final prorations.
 
- 2 -

--------------------------------------------------------------------------------




2.5. Hold Back Provision.


(a) Both Seller and Buyer recognize that there are no guarantees that the PSO
Employees (as defined herein) will stay in the employment of the Buyer nor any
legal obligation the PSO Employees will stay in the employment of the Buyer
after the Closing Date, unless Buyer enters into binding employment agreements
with such employees. Absent such employment agreement, the PSO Employees have a
right to leave their employment at will. The Seller and Buyer recognize that if
any of the PSO Employees leave the employment of the Buyer during a short period
of time after the Closing Date, there may be certain costs of recruiting and
training that the Buyer could incur. The Seller and Buyer agree that Buyer shall
hold back from the amount to be paid to Seller at the Closing the sum of One
Hundred and Eighty Thousand ($180,000.00) Dollars (the "Hold Back Sum") for a
period of ninety days to account for the costs of recruiting and training if any
of the PSO Employees leave the employment of Buyer prior to the date that is
ninety days after the Closing Date (such date being the "Final Settlement
Date"). The Hold Back Sum will be paid in full to the Seller so long as none of
the PSO Employees leave the employment of the Buyer prior to the Final
Settlement Date. The Hold Back Sum to be paid to the Seller will be reduced by a
certain sum depending upon which PSO Employee leaves prior to the Final
Settlement Date. A list of the PSO Employees is set out on the attached Exhibit
D which includes the sum of money identified as a reduction in the Hold Back Sum
that will be paid to the Seller on the Final Settlement Date. Such reductions
will be returned to the Buyer at the Final Settlement Date.


(b) At the Final Settlement Date, the parties mutually agree to the following
process: The Buyer will provide the Seller (i) the final list of those PSO
Employees that have remained in the employment of the Buyer at the Final
Settlement Date; (ii) a final accounting of the Hold Back Sum owed the Seller,
less any deductions for PSO Employees that have left before the Final Settlement
Date, and (iii) written confirmation that the Buyer will to pay the Seller the
Hold Back Sum less any deductions to the Hold Back Sum returned to the Buyer at
the Final Settlement Date. The Buyer will review such information, and confirm
its acceptance of the final Hold Back Sum before the monies will be paid to each
party.


2.6. Allocation of Purchase Price. At or prior to the Closing, Seller and Buyer
shall agree in writing to an allocation of the Purchase Price among the various
Assets. Each of Seller and Buyer agrees that it shall report for federal, state,
local and all other tax purposes in a manner consistent with such allocation,
and that it shall not take any position inconsistent with such allocation in
connection with any examination, claim, action or other proceeding by or against
any taxing authority or for any other purpose.


ARTICLE 3


Representations and Warranties of Seller


Seller hereby represents and warrants to Buyer as follows:


3.1. Organization and Authority. Seller is duly organized and validly existing
as a limited partnership under the laws of the State of Texas and has the
requisite corporate power and authority to enter into this Agreement and to
perform its obligations hereunder. This Agreement has been duly authorized,
executed and delivered by Seller and constitutes a valid and legally binding
obligation of Seller, enforceable against Seller in accordance with its terms.


3.2. No Violation. The execution, delivery and performance of this Agreement by
Seller do not and will not constitute or result in (i) a breach or violation of
the Articles of Incorporation or By-Laws of Seller, or (ii) a breach or
violation of, a default under, the acceleration of or the creation of any Lien
(as hereinafter defined) (with or without the giving of notice or the lapse of
time) pursuant to, any provision of any agreement, lease, license, contract,
note, mortgage, arrangement or other obligation (collectively, "Contracts") to
which Seller is a party or by which it or any of the Assets is bound, or any
law, rule, ordinance or regulation or any judgment, decree, order, award or
governmental or non-governmental permit to which it is subject.


3.3. Required Consents. Except as set forth on Schedule 3.3, no notices, reports
or other filings are required to be made by Seller with, and no consents,
approvals or other authorizations are required to be obtained by Seller from any
governmental or regulatory authority or any other person in connection with the
execution, delivery and performance of this Agreement.


3.4. Warranty of Title. Except as set forth on Schedule 3.4, Seller owns all
right, title and interest in and to all of the Assets, free and clear of all
liens, pledges, security interests, claims, charges or other encumbrances of any
nature whatsoever ("Liens"), all of which Liens will be completely released on
or prior to the Closing Date. At the Closing, Seller will convey to Buyer, and
Buyer will take from Seller, all right, title and interest in and to all of the
Assets, free and clear of any and all Liens.


3.5. Assumed Contracts. The Assumed Contracts comprise all of the material
Contracts related to the PSO Business. Seller has delivered to Buyer true and
accurate copies of all of the Assumed Contracts, as amended through the Closing
Date. Each of the Assumed Contracts is valid, binding and enforceable in
accordance with its terms and there is not any existing default or event of
default, or any event which, with or without notice or lapse of time or both,
would constitute a default under any of the Assumed Contracts by Seller or, to
the knowledge of Seller, by any other party thereto.


3.6. Condition of Equipment; Sufficiency of Assets. The Equipment is in good
operating condition and repair (subject to routine maintenance in the ordinary
course of business) and, collectively with the Assumed Contracts and the other
Assets, constitute all of the assets necessary and sufficient for the continued
conduct of the PSO Business by Buyer after the Closing in the same manner as
conducted prior to the Closing.
 
- 3 -

--------------------------------------------------------------------------------




3.7. PSO Employees.


(a) Schedule 3.7 sets forth a complete and accurate list of all of the employees
of Seller engaged in the PSO Business (the "PSO Employees"), including their
name, job title, current wage rate or salary and date of hire. Except as set
forth on Schedule 3.7, Seller is not a party to or bound by any employment
agreement, collective bargaining agreement or other employment related Contract
or arrangement with respect to any of the PSO employees.


(b) With respect to the PSO Employees, Seller is in compliance in all material
respects with all applicable laws respecting employment and employment
practices, terms and conditions of employment, wages and hours of work and
occupational safety and health, including, without limitation, laws respecting
employment discrimination. There are no claims, actions or proceedings pending
or, to the knowledge of Seller, threatened against Seller by or on behalf of any
of the PSO Employees alleging breach of any law or regulation governing
employment or the termination thereof or other discriminatory, wrongful or
tortious conduct in connection with the employment relationship. Seller has not
received any notice of the intent of any governmental or regulatory authority
responsible for the enforcement of labor or employment laws to conduct an
investigation of Seller and no such investigation is in progress. There is no
labor strike, dispute, slowdown, stoppage or lockout actually pending or, to
Sellers' knowledge, threatened by any of the PSO Employees.


(c) Seller is not delinquent in payments to any of the PSO Employees for any
wages, salaries, commissions, bonuses or other compensation for any services
performed by them to the date hereof. Seller has complied with all withholding
tax requirements and procedures and, in the case of social security,
unemployment, employee payroll and withholding taxes, Seller has withheld
amounts from the PSO employees, in each case in compliance in all material
respects with applicable tax withholding provisions and has made all required
remittances in respect of such amounts withheld.


3.8. Compliance with Law; No Litigation. Seller and the PSO Business are in
compliance in all material respects with all applicable laws and regulations and
there is no action, suit or proceeding pending or, to the knowledge of Seller,
threatened against Seller relating in any way to the PSO Business or the Assets
or that would affect Buyer's ownership and control or rights to use or otherwise
receive the benefit of any of the Assets following the Closing Date.
 
3.9. No Brokers. No broker, finder or investment banker, including any director,
officer, employee, affiliate or associate of Seller, is entitled to any
brokerage, finder's or other fee or commission in connection with the
transactions contemplated by this Agreement based on arrangements made by or on
behalf of Seller or any of its affiliates.


3.10. Accuracy of Information. All documents and other information delivered by
or on behalf of Seller to Buyer in connection with this Agreement and the
transactions contemplated hereby is true, correct and complete. All financial
information regarding the PSO Business delivered by or on behalf of Seller to
Buyer fairly presents in all material respects the financial condition and the
results of operations and cashflows of the PSO Business at the dates and for the
periods presented, and that the Buyer has had an opportunity to review such
information prior to Closing. The information furnished by or on behalf of
Seller to Buyer in connection with this Agreement and the transactions
contemplated hereby (including the representations and warranties of Seller
included herein and the Schedules attached hereto) does not contain any untrue
statement of a material fact or omit to state any material fact; and Seller does
not know of any fact, event or condition that has resulted in, or could
reasonably be expected to result in, a material adverse change in the PSO
Business or the condition of the Assets.


ARTICLE 4


Representations and Warranties of Buyer


Buyer hereby represents and warrants to Seller as follows:


            4.1. Organization. Buyer is duly organized and validly existing as a
corporation under the laws of the State of Indiana and has the requisite
corporate power and authority to enter into this Agreement and to perform its
obligations hereunder. This Agreement has been duly authorized, executed and
delivered by Buyer and constitutes a valid and legally binding obligation of
Buyer, enforceable against Buyer in accordance with its terms.


            4.2. No Violation. The execution, delivery and performance of this
Agreement by Buyer do not and will not constitute or result in (i) a breach or
violation of the Articles of Incorporation or By-Laws of Buyer, or (i) a breach
or violation of, a default under, the acceleration of or the creation of any
Lien (with or without the giving of notice or the lapse of time) pursuant to,
any provision of any Contract to which Buyer is a party or by which it is bound.


            4.3. Required Consents. No notices, reports or other filings are
required to be made by Buyer with, and no consents, approvals or other
authorizations are required to be obtained by Buyer from, any governmental or
regulatory authority or any other person in connection with the execution,
delivery and performance of this Agreement.


            4.4. No Brokers. No broker, finder or investment banker, including
any director, officer, employee, affiliate or associate of Seller, is entitled
to any brokerage, finder's or other fee or commission in connection with the
transactions contemplated by this Agreement based on arrangements made by or on
behalf of Buyer or any of its affiliates.


            4.5. PSO Employees. Buyer agrees that it has provided Seller for
presentation to the PSO Employees an accurate statement of the proposed wages,
salaries, bonuses, and job titles for the PSO Employees once they become
employees of the Buyer.
 
- 4 -

--------------------------------------------------------------------------------




ARTICLE 5


Covenants


5.1. Conduct of Business. Prior to the Closing Date, except as Buyer may
otherwise consent in writing, Seller shall operate its PSO Business in the usual
and ordinary course consistent with past practice, and Seller shall not sell,
encumber or otherwise transfer any of the Assets.


5.2. Exclusivity. Prior to the Closing Date, neither Seller nor any of its
shareholders, directors, officers, employees or representatives shall enter into
any agreement providing for, or solicit, encourage or facilitate any proposal or
any inquiries with respect to, any acquisition of any of the Assets.


5.3. Cooperation; Further Assurances.


(a) Prior to the Closing Date, Seller and Buyer agree to cooperate and
respectively use all reasonable efforts to promptly obtain the consent of each
counterparty to each Assumed Contract that may be required in order to assign
(or, in the case of Service and Support Contracts that are not yet completed and
executed, to complete and execute such Assumed Contracts) and otherwise fully
effect the sale and purchase of such Assumed Contract, and to take such actions
as may be necessary or desirable to satisfy the conditions to the Closing set
forth in this Agreement and to otherwise consummate and make effective the
transactions contemplated by this Agreement.


(b) At any time and from time to time after the Closing, Seller shall, at the
reasonable request of Buyer and at Seller's expense and without further
consideration, execute and deliver any bills of sale, endorsements, assignments
and other instruments of conveyance and transfer, and take such other actions as
Buyer may reasonably request in order more effectively to transfer, convey,
assign and deliver to Buyer, and to place Buyer in actual possession and
operating control of, and to vest, perfect or confirm, of record or otherwise,
in Buyer all right, title and interest in, to and under the Assets or to
otherwise carry out the intents and purposes of this Agreement.
 
5.4. Books and Records. On the Closing Date, Seller shall deliver to Buyer all
of the Books and Records. However, if at any time after the Closing Date, Seller
or Buyer discover any other Books and Records that have not been delivered to
Buyer, Seller shall promptly deliver them to Buyer. From and after the Closing
Date, Seller shall not, and shall cause its representatives not to, use any of
the information in the Books and Records for any purpose unrelated to the
transactions contemplated by this Agreement, and Seller shall (and shall cause
its directors, officers, employees, affiliates, agents and other representatives
to) keep all of such information strictly confidential unless such information
(a) is or becomes generally available to the public other than as a result of
disclosure in violation of this Article or (b) is required, in the opinion of
legal counsel, to be disclosed by law, in which case the parties will discuss
the terms of such disclosure prior to its release.


5.5. Employee Matters.


(a) Buyer shall offer employment to all of the PSO Employees commencing as of
the Closing Date, but shall not have any obligation hereunder or otherwise to
hire any PSO Employee. PSO Employees who are hired by Buyer are herein called
"Hired Employees". Seller shall assist Buyer in good faith in obtaining the
employment of the PSO Employees to which it makes offers, and shall terminate
its employment of all of the Hired Employees prior to the Closing. In the event
notice is required pursuant to the provisions of the Worker Adjustment and
Retraining Act (the "WARN Act"), Seller shall be solely responsible for
providing such notice to its employees and Seller shall indemnify and hold Buyer
harmless from any Losses (as hereinafter defined) incurred by Buyer arising out
of or based upon an assertion of noncompliance by Seller with the provisions of
the WARN Act.


(b) Seller shall be solely responsible for and will pay to each Hired Employee
all earned wages and benefits through the Closing Date including, without
limitation, all accrued vacation time and bonuses accrued and unpaid through the
Closing Date. Seller shall be responsible for any other liability which may
exist or arise as a result of wage claims, benefit claims, or other employment
related claims for any employees of any sort with respect to all periods ending
on or prior to the Closing Date.
 
(c) From and after the Closing Date, Seller shall be solely responsible for any
and all benefit liabilities relating to or arising in connection with the
requirements of Section 4980B of the Code (COBRA) to provide continuation of
health care coverage under any employee benefit plan in respect of any of the
PSO Employees (and their dependents) who do not become Hired Employees,
including, without limitation, any liabilities arising out of the transactions
contemplated hereby. Notwithstanding the foregoing, Buyer agrees that it will
waive any such waiting period under its health care insurance plan for the Hired
Employees to become fully covered under the Buyer’s employee health care plan
upon the Closing Date.
 
- 5 -

--------------------------------------------------------------------------------


 
(d) Buyer and Seller agree that Buyer is not assuming any liability under any
benefit plans maintained by Seller for the benefit of its employees and that
Buyer shall not be deemed a successor company to Seller in connection with any
employee benefit plan or other employment related arrangement to which the
present or former employees of Seller are or were entitled (including any
severance arrangements). Without limitation, Buyer shall not assume, and shall
have no liability whatsoever for, any wages, salaries, bonuses, deferred
compensation, pension obligations, retirement benefits, health and welfare fund
contributions, vacation pay, sick leave, severance pay or any other compensation
or employee benefits to which the present or former employees of Seller are or
were entitled; shall have no obligation to employ any of Seller's employees in
connection with or after the transactions contemplated hereby; and shall not be
required to assume any collective bargaining agreements or other understandings
or arrangements between Seller and any union or other person or organization
purporting to represent the former or present employees of Seller, or any
employment agreements or understandings, written or oral, between Seller and any
of its former or present employees. Nothing herein shall confer upon any of the
PSO Employees any rights or remedies, including any right to employment, or
continued employment for any specified period, of any nature whatsoever with
Buyer under or by reason of the Agreement. Buyer shall have the right, at any
time and in its sole discretion, to amend or terminate any benefit plan that
Buyer may make available to any Hired Employee, without the consent of any
person covered under such plan.
 
5.6. Covenant Not to Compete.
 
(a) Seller agrees that, for a period of three years after the Closing Date,
without the prior written consent of Buyer, neither Seller nor any affiliate of
Seller shall:
 
(i) directly or indirectly, either alone or in conjunction with any other
individual, entity or other person, whether as a shareholder, partner, member,
manager, joint venturer, investor, consultant or in any other capacity
whatsoever, engage in or be in any manner connected with any other person or
entity engaged in the PSO Business as to the sale of Buyer's software, software
support and maintenance only, anywhere within the United States of America
("Covered Business"); provided, that Seller or an affiliate of Seller may own up
to 1% of any class of securities that is listed or admitted to trading on a
national securities exchange or the Nasdaq Stock Market that is related to the
Covered Business;
 
(ii) directly or indirectly, either alone or in conjunction with any other
individual, entity or other person, (A) induce or attempt to induce any
customer, supplier, distributor or other business relation of Seller or Buyer as
to the Covered Business with whom Seller or Buyer has or has had relationships,
directly or indirectly, to curtail or cancel Covered Business with Buyer;
(B) solicit or canvass Covered Business from any person who is or was a customer
of Seller or Buyer as to the Covered Business at any time; or (C) otherwise in
any way intentionally interfere with the relationship between Buyer and any of
its customers, suppliers, distributors or other business relations;
 
(iii) either alone or in conjunction with any other individual, entity or other
person, actively solicit, induce or attempt to induce any employee of Buyer to
leave the employ of Buyer, or employ or otherwise engage the services of any
employee, or otherwise in any way interfere with the relationship between Buyer
and any of its employees; or
 
(iv) disparage Buyer or any of its directors, officers, employees, agents or
shareholders.
 
(b) This Article 5.6 shall be binding upon any successor to Seller after the
Closing Date (whether by merger, consolidation, purchase of capital stock or
purchase of all or substantially all assets).
 
(c) Seller agrees that the terms of this Article 5.6 are reasonable with respect
to their duration, geographical area and scope, that money damages would not be
a sufficient remedy for any breach of the terms of this Article 5.6 and that, in
addition to all other remedies available hereunder or otherwise, Buyer shall be
entitled to equitable relief, including temporary and permanent injunctive
relief (without any requirement to post any bond or other security). In the
event of any breach of any covenant set forth in this Article 5.6, the term of
such covenant will be extended by the period of the duration of such breach.
 
(d) All of the covenants in this Article 5.6 shall be construed as agreements
independent of any other provision of this Agreement or any other agreement
between the parties hereto, and the existence of any claim or cause of action by
either party hereto against the other party, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement of
this Article 5.6, and no material or other breach of any contractual or legal
duty by either party hereto shall be held sufficient to excuse or terminate any
party's obligations under this Article 5.6 or to preclude Buyer from obtaining
injunctive relief as aforesaid.
 
5.7. Support of Seller Telephone Equipment. Buyer will, for a period of three
(3) years after the Closing provide, at no charge to Seller, continued software
support of, software maintenance of and free software upgrades, including all
major and minor upgrades, for Buyer's current telephone system utilized by
Seller. In addition, Buyer will provide, at no charge to the Seller, training
courses for one (1) designated employee of Seller for internal support of
Seller’s headquarters. Such training will take place at Buyer's location, and
will commence upon a mutually agreeable schedule. Seller will be responsible for
all of the designated employee’s travel and living expense while being trained.
 
- 6 -

--------------------------------------------------------------------------------


 
5.8. Tustin Lease. After the Closing, Seller will permit Buyer to continue to
occupy the office space that Seller currently leases in Tustin, California (the
"Tustin Lease") for the remaining term of that lease (which expires in October
2007). On a monthly basis, Buyer will reimburse Seller for all amounts due under
the Tustin Lease for rent and all other occupancy costs, including telephone,
electricity and other utility charges with respect to the Tustin offices,
promptly upon receipt of an invoice from Seller setting forth such amounts in
reasonable detail. With respect to the month of April, such amounts shall be
prorated as of the Closing Date.


5.9. Publicity. Neither party hereto shall issue any press release or otherwise
make any public statement regarding this Agreement or the transactions
contemplated hereby without the prior written consent of the other party hereto,
unless otherwise required by applicable law.
 
ARTICLE 6


Conditions


6.1. Conditions to the Obligations of Buyer. The obligations of Buyer to
consummate the transactions contemplated hereby are subject to the satisfaction
(or waiver by Buyer), on or prior to the Closing Date, of each of the following
conditions:


(a) Compliance. The representations and warranties of Seller contained in this
Agreement shall be true as of the Closing Date as though made at and as of the
Closing Date and the covenants and agreements of Seller contained in this
Agreement to be performed on or prior to the Closing Date shall have been
performed.


(b) Consents. Any filings required to be made by Seller with, and all consents,
approvals and authorizations required to be obtained by Seller from, any other
person in connection with the execution and delivery of this Agreement and the
consummation of the transactions contemplated by this Agreement shall have been
made or obtained. Buyer agrees that it has worked with the Seller to facilitate
consents, if necessary, of customers being transferred to Buyer under this
Agreement.


(c) Employees. Each of the PSO Employees listed on Exhibit D shall have accepted
offers to become employed by Buyer commencing on the Closing Date, on terms and
conditions (including Buyer's customary confidentiality and non-competition
obligations) and in form and substance reasonably satisfactory to Buyer and
Seller.


6.2. Conditions to the Obligations of Seller. The obligations of Seller to
consummate the transactions contemplated hereby are subject to the satisfaction
(or waiver by Seller), on or prior to the Closing Date, of the following
conditions:


(a) Compliance. The representations and warranties of Buyer contained in this
Agreement shall be true as of the Closing Date as though made at and as of the
Closing Date and the covenants and agreements of Buyer contained in this
Agreement to be performed on or prior to the Closing Date shall have been
performed.


(b) Consents. Any filings required to be made by Buyer with, and all consents,
approvals and authorizations required to be obtained by Buyer from, any other
person in connection with the execution and delivery of this Agreement and the
consummation of the transactions contemplated by this Agreement shall have been
made or obtained.
 
ARTICLE 7


Termination


7.1. Termination. This Agreement may be terminated and the transactions
contemplated hereby abandoned at any time prior to the Closing:


(a) by mutual consent of Seller and Buyer;


(b) by either Seller or Buyer, if the Closing does not occur on or prior to
April 30, 2007, for any reason other than a breach of this Agreement by the
terminating party; or


(c) by either Seller or Buyer, if there shall have been any material breach by
the other party of any of its respective representations, warranties, covenants
or agreements set forth herein, which breach shall have, in the reasonable
judgment of the terminating party, rendered impossible the satisfaction by the
other party of the conditions set forth in Article 6 hereof.
 
- 7 -

--------------------------------------------------------------------------------




7.2. Procedure and Effect of Termination. In the event of termination of this
Agreement pursuant to Article 7.1(b) or (c), the terminating party shall
immediately give written notice of such termination to the other party and this
Agreement shall terminate, and the transactions contemplated hereby shall be
abandoned, without further action by any of the parties. If this Agreement is
terminated as provided in this Article 7, neither party will have any liability
or further obligation under this Agreement to any other party, except as
provided in this Article 7.2 and Article 8.1, and except that nothing herein
will relieve any party from liability for any breach of this Agreement.
 
ARTICLE 8


Miscellaneous and General


8.1. Payment of Expenses. Whether or not the transactions contemplated by this
Agreement are consummated, each party shall pay its own expenses incident to
preparing for, entering into and carrying out this Agreement and the
transactions contemplated hereby.


8.2. Survival; Indemnification.


(a) The representations and warranties of the parties set forth in Article 3 and
Article 4 of this Agreement shall survive the Closing for a period of one year
after the Closing Date, subject to the final sentence of subsection (b) below.
The covenants and agreements of the parties set forth in this Agreement shall
survive the Closing for the respective periods set forth therein (and until all
of the respective obligations set forth therein have been satisfied in full) or,
if no period is specified therein, indefinitely. The agreements of the parties
contained in Article 7, Article 8.1 and this Article 8.2(a) shall survive any
termination of this Agreement.


(b) After the Closing Date, Seller shall indemnify and hold Buyer, and any of
Buyer's employees, agents or representatives, harmless from and against any
liability, loss, damage, claim, cost or expense (including, without limitation,
expenses of investigation and defense and reasonable fees and disbursements of
counsel), Liens or other obligations of any nature whatsoever (collectively,
"Losses"), incurred by any of them and arising out of or based upon (i) any
breach by Seller of its representations, warranties, covenants or agreements set
forth in this Agreement or any other document or instrument delivered by Seller
at the Closing; (ii) any claim, action, suit, proceeding or investigation of any
kind, at law or in equity, arising from acts, omissions, events or other
conditions that occurred or existed with respect to the Assets or the PSO
Business at any time prior to the Closing; or (iii) any Retained Liabilities.
The indemnification obligations of Seller under clause (i) above with respect to
its representations and warranties shall terminate on the first anniversary of
the Closing Date; provided, however, that with respect to any claim for
indemnification that is asserted or made on or prior to such date, all rights to
indemnification in respect of such claim shall continue until the final
disposition of such claim; and further provided, that the foregoing limitations
shall not apply to any Losses that may be incurred by Buyer by virtue of or
result from any breach of the representations and warranties set forth in
Articles 3.1, 3.2, 3.3 or 3.4 or from violations of law, fraud or intentional
misrepresentation.


(c) As promptly as practicable after its discovery of grounds for a claim for
indemnification hereunder, Buyer will deliver a written claim for
indemnification to Seller, specifying in reasonable detail the basis therefor
and, if known, the amount, or an estimate of the amount, of the Losses arising
therefrom. Thereafter, Buyer will provide to Seller all information and
documentation reasonably available to it to support and verify such claim. If
the facts giving rise to a claim for indemnification hereunder arise out of the
claim of any third party, or if there is any claim against a third party, Seller
may, with Buyer's consent, elect to assume the defense or the prosecution, with
counsel satisfactory to Buyer, at the sole cost and expense of Seller. Whether
or not Seller chooses to assume the defense or prosecution of the claims, Seller
and Buyer will cooperate in the defense or prosecution thereof and will furnish
such records and information and attend at such proceedings as may be reasonably
requested in connection herewith.


8.3. Modification or Amendment. At any time prior to the Closing, the parties
hereto may modify or amend this Agreement, by written agreement duly executed
and delivered by each of the parties hereto.
 
- 8 -

--------------------------------------------------------------------------------


 
8.4. Notices. All notices and other communications given or made pursuant hereto
shall be in writing and shall be deemed to have been duly given on the date
delivered, if delivered personally, on the fifth business day after being mailed
by registered or certified mail (postage prepaid, return receipt requested), in
each case, to the parties at the following addresses, or on the date sent and
confirmed by electronic transmission to the facsimile number specified below (or
at such other address or facsimile number for a party as shall be specified by
notice given in accordance with this Article):


(a) If to Buyer, to:


Interactive Intelligence, Inc.
7601 Interactive Way
Indianapolis, Indiana 46278
Attention: Stephen R. Head
Facsimile No.: (317) 715-8412


With a required copy to:


Baker & Daniels LLP
600 E. 96th Street
Suite 600
Indianapolis, Indiana 46240
Attention: J. Jeffrey Brown
Facsimile No.: (317) 569-4800


(b) If to Seller, to:


Alliance Systems, Ltd.
3501 E. Plano Parkway
Plano, Texas 75074
Attention: David Moore
Facsimile No.: (972) 633 3426


With a required copy to:


Alliance Systems, Ltd.
3501 E. Plano Parkway
Plano, Texas 75074
Attention: Legal Counsel
Facsimile No.: (972) 633 3484


- 9 -

--------------------------------------------------------------------------------


 
No provision of this Agreement, including this Article 8.4, shall be deemed to
constitute consent to the manner and address for service of process in
connection with any legal proceeding (including such arising out of or in
connection with this Agreement), which service shall be effected as required by
applicable law.


8.5. Entire Agreement; Assignment; Etc. This Agreement (including the attached
Exhibits and Schedules) constitutes the entire agreement, and supersedes all
other agreements, understandings, representations and warranties, both written
and oral, among the parties with respect to the subject matter hereof, and shall
not be assignable by either party without the prior written consent of the other
party and is not intended to create any obligations to, or rights in respect of,
any persons other than the parties hereto.


8.6. Captions. The Article and paragraph captions herein are for convenience of
reference only, do not constitute part of this Agreement and shall not be deemed
to limit or otherwise affect any of the provisions hereof.


8.7. Counterparts. This Agreement may be executed in the original or by
facsimile or email in any number of counterparts, each of which shall be deemed
to be an original and all of which together shall constitute one and the same
instrument.


8.8. Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Indiana, without regard to the conflicts
of laws principles thereof.








[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURES APPEAR ON FOLLOWING PAGE]

- 10 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Asset Purchase Agreement has been duly executed and
delivered by each of the parties hereto as of the date first written above.


INTERACTIVE INTELLIGENCE, INC.




By  
 /s/ Stephen R. Head
 
Stephen R. Head
Chief Financial Officer





ALLIANCE SYSTEMS, LTD.




By 
 /s/ David W. Moore
 
David W. Moore
Chief Financial Officer



 
- 11 -

--------------------------------------------------------------------------------


 